Citation Nr: 0629228	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-19 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
laceration scar, posterior surface right hand, with mild 
ulnar neuropathy.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to August 1982.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which assigned a 20 percent evaluation for the 
veteran's disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2005), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service-
connected disability.  

In this case, such an examination is necessary.  In a 
statement dated May 2006, the veteran claims that his injury 
is of such severity that he sometimes cannot use his right 
hand.  Although the veteran had a VA examination of the right 
hand in June 2004, the examination report did not contain 
sufficient findings regarding the extent to which the 
veteran's ulnar nerve disability affects the function of the 
right hand. 

In addition, the VCAA includes an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence VA will retrieve.  See 38 U.S.C.A. 
§ 5103(a), (b) (West 2002).  See also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court also held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 488.  Additionally, this notice must 
explain that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

In this case, the RO provided the veteran VCAA on his claim 
for service connection, but such notice did not include any 
information on disability ratings and effective dates.  As 
this appeal involves such aspects of a claim, the RO should 
ensure on remand that it provides the veteran all information 
now required pursuant to the Court's opinion in 
Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the 
veteran for a VA neurological 
examination to determine the extent 
of impairment from the veteran's 
service-connected right ulnar 
neuropathy.  The veteran should be 
notified of the date, time and place 
of the examination in writing.  

2.  Following an examination, during 
which all necessary testing should 
be conducted, the examiner should 
provide an opinion including a 
discussion of the current nature, 
extent and disabling manifestations 
of the veteran's right ulnar 
neuropathy.  The examination report 
should include an opinion regarding 
the impact of the disability on the 
veteran's ability to perform work 
and to do daily activities.  The 
examiner should provide a rationale 
for all opinions expressed.  The 
claims folder and a copy of this 
remand should be made available for 
review by the examiner, and the 
examiner should indicate that a 
review of the claims folder was 
conducted.  

2.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), which explains that, if the 
veteran's service connection claim is 
granted, such award will be assigned a 
disability rating and an effective date, 
and provides the veteran the information 
and evidence needed to establish a 
particular disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473
(2006).  

3.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


